Case 2:21-cv-00778-TAD-KK Document 148 Filed 08/04/21 Page 1 of 6 PageID #: 2210



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA

  THE STATE OF LOUISIANA,
  By and through its Attorney General, JEFF
  LANDRY, et al.,
                                     PLAINTIFFS,

  v.

  JOSEPH R. BIDEN, JR., in his official capacity
  as President of the United States; et al.,               CIVIL ACTION NO. 2:21-cv-778-TAD-KK
                                     DEFENDANTS.


                                     Request for Judicial Notice

         Plaintiff States respectfully request this Court take judicial notice of materials relevant to

 Defendants’ Motion to Dismiss. 1

         On July 27, 2021, Secretary of the Interior Deb Haaland testified before the Senate Committee

 on Energy and Natural Resources. 2 At the hearing, the Secretary admitted that “the Pause is still in

 place.” See Ex. A, 1:00:23. The Secretary also admitted that “the pause that you’re referring to, that

 President Biden ordered in his executive order, is, I suppose it’s in effect.” See Ex. A., 59:43. Upon

 being asked “[w]hat action has the department taken to be in compliance with the judge’s ruling” and

 whether “there has been any decisions to reinstate leases, lease sales” and “specifically ... lease sale

 257,” the Secretary refused to give an answer. See Ex. A, 1:01:01-11. 3

         These statements directly contradict Defendants’ key argument that there is not “a single

 discrete agency action tantamount to a program-wide moratorium.” Doc. 128-1, at 20. Indeed,



         1
            Plaintiff States have conferred with Defendants via email and provided Defendants with a
 draft of this request. Defendants responded that they “have not yet formulated a position on Plaintiff’s
 motion for judicial notice and reserve the right to respond to that motion within the time allowed
 under the local rules.”
          2
            https://youtube/rCaE4XdwgGw
          3
            Contemporaneous with filing this Motion, Plaintiff States have mailed to the Court a DVD
 containing this testimony along with a Notice of Manual Attachment.
Case 2:21-cv-00778-TAD-KK Document 148 Filed 08/04/21 Page 2 of 6 PageID #: 2211



 Defendants repeat this assertion throughout their Motion. See id. at 11 (“The Order does not unilaterally

 impose any such moratorium.”); id. at 19 (“none of those actions purports to constitute an across-the-

 board moratorium on lease sales”); id. at 21 (“Like the ‘so-called ‘land withdrawal review program’ in Lujan,

 the term ‘moratoriums’ ‘is not derived from any authoritative text’ from the agency but ‘is simply the name

 by which [Plaintiffs] have occasionally referred to the continuing (and thus constantly changing) operations

 of the BLM’ and BOEM in evaluating oil and gas lease sales.”); id. at 22 (“In sum, Plaintiffs’ challenges to

 the so-called moratoriums are not cognizable under the APA and must be dismissed, because ‘the term

 action as used in the APA is a term of art that does not include all conduct such as, for example, . . .

 operating a program.’”).

         Federal Rule of Evidence 201 allows the Court to take judicial notice of Secretary Haaland’s

 statements because they “can be accurately and readily determined from sources whose accuracy cannot

 be reasonably questioned.” Fed. R. Evid. 201(b)(2). “[T]he movant must identify the fact to be noticed,

 the purpose and relevance of that fact, and ‘the source of ‘indisputable accuracy’ for a fact that can be

 ‘accurately and readily determined’ under Rule 201(b)(2).” Luv n’ care, Ltd. v. Jackel Int’l Ltd., 502 F. Supp.

 3d 1106, 1108 (W.D. La. 2020). The fact to be noticed is Secretary Haaland’s statement that a Pause is in

 effect and that it was ordered by President Biden. This fact is relevant because it contradicts Defendants’

 previous assertions that no Pause exists. The fact that these statements were uttered by the Secretary under

 oath is indisputably attested to by the video footage taken by the United States Senate. Accordingly, the

 Court should take judicial notice of these statements in considering Defendants’ Motion to Dismiss. See

 id. at 1009 (noting courts “may take judicial notice of certain matters when considering a motion to

 dismiss”).




                                                      -2-
Case 2:21-cv-00778-TAD-KK Document 148 Filed 08/04/21 Page 3 of 6 PageID #: 2212



                                              Respectfully submitted,

  Dated: August 4, 2021                           /s/ Joseph S. St. John T

  TYLER R. GREEN                              JEFF LANDRY
  DANIEL SHAPIRO                              Attorney General
  CONSOVOY MCCARTHY PLLC                      ELIZABETH B. MURRILL
  222 S. Main Street, 5th Floor                Solicitor General
  Salt Lake City, UT 84101                    JOSEPH S. ST. JOHN
  (703) 243-9423                               Deputy Solicitor General
                                              BENJAMIN WALLACE
                                               Assistant Solicitor General
                                              LOUISIANA DEPARTMENT OF JUSTICE
                                              1885 N. Third Street
                                              Baton Rouge, LA 70804
                                              Tel: (225) 326-6766
                                              murrille@ag.louisiana.gov
                                              stjohnj@ag.louisiana.gov


                                              Counsel for Plaintiff States


  OTHER COUNSEL:

  STEVE MARSHALL
    Attorney General of Alabama
  Edmund G. LaCour Jr.*
    Solicitor General
  Office of the Alabama Attorney General
  501 Washington Avenue
  Montgomery, AL 36130
  Tel: (334) 353-2196
  Fax: (334) 353-8400
  Edmund.LaCourt@AlabamaAg.gov
  Counsel for the State of Alabama

  TREG TAYLOR
   ATTORNEY GENERAL
  Ronald W. Opsahl (Colo. Bar No. 35662)*
    Assistant Attorney General
  Alaska Department of Law
  1031 West Fourth Avenue, Suite 200
  Anchorage, Alaska 99501
  Telephone: (907) 269-5100
  Fax: (907) 276-3697


                                            -3-
Case 2:21-cv-00778-TAD-KK Document 148 Filed 08/04/21 Page 4 of 6 PageID #: 2213



  Email: ron.opsahl@alaska.gov
  Counsel for the State of Alaska

  LESLIE RUTLEDGE
    Attorney General of Arkansas
  Nicholas J. Bronni*
    Solicitor General
  Dylan L. Jacobs*
    Assistant Solicitor General
  Office of Arkansas Attorney General Leslie
  Rutledge
  323 Center Street, Suite 200
  Little Rock, Arkansas 72201
  (501) 682-6302
  Nicholas.bronni@arkansasag.gov
  Counsel for the State of Arkansas

  CHRISTOPHER M. CARR
    Attorney General of Georgia
  Andrew A. Pinson*
    Solicitor General
  Office of the Attorney General
  40 Capitol Square SW
  Atlanta, Georgia 30334
  (404) 458-3409
  apinson@law.ga.gov
  Counsel for the State of Georgia

  LYNN FITCH
   Attorney General of Mississippi
  Justin Matheny*
    Deputy Solicitor General
  State of Mississippi
  Office of the Attorney General
  P.O. Box 220
  Jackson, MS 39205
  Tel: (601) 359-3680
  Counsel for the State of Mississippi

  ERIC S. SCHMITT
    Attorney General of Missouri
  Justin D. Smith**
    Deputy Attorney General for Special
  Litigation



                                               -4-
Case 2:21-cv-00778-TAD-KK Document 148 Filed 08/04/21 Page 5 of 6 PageID #: 2214



  Jeff P. Johnson**
  Michael E. Talent**
  D. John Sauer*
  Missouri Attorney General’s Office
  Post Office Box 899
  Jefferson City, MO 65102
  Tel: (573) 751-0304
  Fax: (573) 751-0774
  Justin.Smith@ago.mo.gov
  John.Sauer@ago.mo.gov
  Counsel for the State of Missouri

  AUSTIN KNUDSEN
    Attorney General of Montana
  David M.S. Dewhirst*
    Solicitor General
  Montana Attorney General’s Office
  215 North Sanders
  P.O. Box 201401
  Helena, MT 59620-1401
  406.444.4145
  david.dewhirst@mt.gov
  Counsel for the State of Montana

  DOUGLAS J. PETERSON
    Attorney General of Nebraska
  James A. Campbell*
    Solicitor General
  Office of the Nebraska Attorney General
  2115 State Capitol
  Lincoln, NE 68509
  (402) 471-2682
  jim.campbell@nebraska.gov
  Counsel for the State of Nebraska

  MIKE HUNTER
    Attorney General of Oklahoma
  Mithun Mansinghani*
    Solicitor General
  Bryan Cleveland**
    Assistant Solicitor General
  Oklahoma Office of Attorney General
  313 N.E. 21ST Street
  Oklahoma City, OK 73105
  Phone: (405) 522-4392
  mithun.mansinghani@oag.ok.gov
  Counsel for the State of Oklahoma


                                            -5-
Case 2:21-cv-00778-TAD-KK Document 148 Filed 08/04/21 Page 6 of 6 PageID #: 2215



  KEN PAXTON
   Attorney General of Texas
  Brent Webster**
    First Assistant Attorney General
  Judd E. Stone II*
    Solicitor General
  Patrick Sweeten**
    Deputy Attorney General
  Office of the Attorney General
  P.O. Box 12548 (MC 009)
  Austin, Texas 78711-2548
  Tel.: (512) 463-4139
  Fax: (512) 474-2697
  Patrick.Sweeten@oag.texas.gov
  Judd.Stone@oag.texas.gov
  Counsel for the State of Texas

  SEAN D. REYES
    Attorney General of Utah
  Melissa A. Holyoak*
   Solicitor General
  Utah Attorney General’s Office
  350 N. State Street, Suite 230
  P.O. Box 142320
  Salt Lake City, UT 84114-2320
  385.271.2484
  melissaholyoak@agutah.gov
  Counsel for the State of Utah

  PATRICK MORRISEY
    West Virginia Attorney General
  Lindsay S. See*
    Solicitor General
  State Capitol, Bldg 1, Room E-26
  Charleston, WV 25305
  (304) 558-2021
  Lindsay.s.see@wvago.gov
  Counsel for the State of West Virginia

  *Admitted Pro Hac Vice
  **Motion for Pro Hac Vice admission forthcoming




                                                    -6-
